DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1 – 11, 13, 14, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whetsel (US Publication Number 2002/0162063) in view of Beck et al. (US Patent Number 7,019,866, hereinafter “Beck”).

4.	As per claim 1, Whetsel teaches an integrated circuit comprising: a clock input pin (TCK, figure 6, paragraph 37); a first data circuit including: a first input of the first data circuit (TDI 26, figure 2); a second input of the first data circuit (paragraph 38, figure 3 & 6); an output of the first data circuit (TDO 27, figure 2); and an output enable input of the first data circuit (TDO, figure 6, pathway seen for 51 into the shift register); and a port control circuit including a message controller coupled to the clock input pin (coupled from TCK via 31 to TLM-Clock, figure 6) and the output of the first data circuit, wherein the message controller includes: an output enable output coupled to the output enable input of the first data circuit (paragraph 36, enable signals utilized for the circuit); an address clock output coupled to an address circuit (figures 3 and 6 with associated figure 4); an instruction clock output coupled to an instruction circuit (TDI, figure 6, pathway seen for 51 into the shift register); and a plurality of data signals coupled to a second data circuit (paragraph 89, handling of the I/O bits from the circuit).  
Whetsel does not explicitly disclose a bidirectional data pin and a first input of the first data circuit coupled to the bidirectional data pin.
However, Beck discloses a bidirectional data pin and a first input of the first data circuit coupled to the bidirectional data pin (connected to the communication channel 112, figure 1, column 3, lines 32 – 35). 
Whetsel and Beck are analogous art because they are from the same field of endeavor of handling data processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Whetsel and Beck before him or her, to modify the shift register structure of Whetsel to include the bit flexibility of Beck because it would enhance the signal processing capability.
One of ordinary skill would be motivated to make such modification in order to increase signal interconnect efficiency (column 1, lines 33 – 37). Therefore, it would have been obvious to combine Beck with Whetsel to obtain the invention as specified in the instant claims.

5.	As per claim 13, Whetsel teaches an integrated circuit comprising: a clock input pin; a first data circuit including: This Application is Divisional of-42- T3941OUSO8DIV Application No. 16/689,691a first data input (TDI 26, figure 2); a second data input (TDI 26, figure 2); a data output (TDO 27, figure 2); and an output enable input (TDO, figure 6, pathway seen for 51 into the shift register); a port control circuit including a message controller (coupled from TCK via 31 to TLM-Clock, figure 6) having: a clock input (TCK, figure 6, paragraph 37) coupled to the clock input pin coupled from TCK via 31 to TLM-Clock, figure 6); a data input coupled to the data output of the first data circuit; an output enable output coupled to the output enable input of the first data circuit (paragraph 36, enable signals utilized for the circuit); and control outputs (TAPSEL, figure 3); and a second data circuit including: a data input coupled to the data output of the first data circuit (figures 3 and 6 with associated figure 4); a data output coupled to the second data input of the first data circuit (TDI, figure 6, pathway seen for 51 into the shift register); and control inputs coupled to the control outputs of the port control circuit (paragraph 89, handling of the I/O bits from the circuit).  
Whetsel does not explicitly disclose a bidirectional data pin and a first data input coupled to the bidirectional data pin.
However, Beck discloses a bidirectional data pin and a first data input coupled to the bidirectional data pin (connected to the communication channel 112, figure 1, column 3, lines 32 – 35). 
Whetsel and Beck are analogous art because they are from the same field of endeavor of handling data processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Whetsel and Beck before him or her, to modify the shift register structure of Whetsel to include the bit flexibility of Beck because it would enhance the signal processing capability.
One of ordinary skill would be motivated to make such modification in order to increase signal interconnect efficiency (column 1, lines 33 – 37). Therefore, it would have been obvious to combine Beck with Whetsel to obtain the invention as specified in the instant claims.

6.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 2, Whetsel teaches an integrated circuit, wherein: the port control circuit includes a reset controller coupled to a function reset input; and the reset controller includes a port reset output coupled to the instruction circuit (paragraphs 40 and 41).
  
7.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 3, Whetsel teaches an integrated circuit, wherein: the port control circuit includes a frame bit counter circuit coupled to the message controller; and the frame bit counter circuit has a frame bit counter input coupled to an instruction output of the instruction circuit (paragraphs 87 and 88).  
8.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 4, Whetsel teaches an integrated circuit, wherein: the message controller is coupled to an address output of the address circuit (paragraph 89).  

9.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 5, Whetsel teaches an integrated circuit, wherein: This Application is Divisional of-41- T3941OUSO8DIV Application No. 16/689,691the plurality of data signals includes one of a data clock signal, a data capture signal (paragraph 39), and a data update signal (paragraph 40).  

10.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 6, Whetsel teaches an integrated circuit, wherein: the message controller includes an instruction update signal coupled to the instruction circuit (paragraph 65).  

11.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 7, Whetsel teaches an integrated circuit, wherein: the message controller has an address match input coupled to an address match output of the address circuit (paragraph 40).  

12.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 8, Whetsel teaches an integrated circuit, wherein: the message controller has an instruction input coupled to an instruction output of the instruction circuit (paragraphs 68 – 70).  

13.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 9, Whetsel teaches an integrated circuit, further comprising: a parallel mode enable signal (paragraph 4).  

14.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 10, Whetsel teaches an integrated circuit, further comprising: a third data circuit; wherein the parallel mode enable signal is associated with the third data circuit (paragraph 4).  

15.	Whetsel modified by the teachings of Beck as seen in claim 1 above, as per claim 11, Beck teaches an integrated circuit, wherein: the third data circuit is coupled to a bidirectional auxiliary data pin (112, figure 1).  

16.	Whetsel modified by the teachings of Beck as seen in claim 13 above, as per claim 14, Whetsel teaches an integrated circuit, further including: a third data circuit having a first parallel bus coupled to a second parallel bus of the second data circuit (paragraph 38).  

17.	Whetsel modified by the teachings of Beck as seen in claim 13 above, as per claim 17, Whetsel teaches an integrated circuit, wherein: This Application is Divisional of-43- T3941OUSO8DIV Application No. 16/689,691the port control circuit includes a reset controller configured to activate a port reset signal in response to a first predetermined sequence of a clock signal on the clock input pin and a data signal on the bidirectional data pin (paragraph 40).
Allowable Subject Matter
18.	Claims 12, 15, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alfano/Chou have teachings of bidirectional data pins, clock pins and a port controller in the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184